Citation Nr: 1700060	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  03-25 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES
 
1.  What rating is warranted for lumbar degenerative disc disease from December 2, 2000?
 
2.  What rating is warranted for left hip arthritis from December 2, 2000?
 
3.  What rating is warranted for left hip arthritis from February 7, 2012?
 
 
REPRESENTATION
 
Appellant represented by:  Katrina Eagle, Attorney
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1995 to December 2000.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
 
In October 2005 and January 2007, the Board remanded the increased rating issues, as well as a claim of entitlement to service connection for a right hip disability.  In January 2008, the Board denied entitlement to initial ratings greater than 10 percent for chronic low back strain and for left hip pain, as well as entitlement to service connection for right hip pain.  
 
The Veteran appealed the January 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  By subsequent Order, the Court granted a Joint Motion for Remand.  In February 2010, the Board remanded the appeal for additional development.  
 
In October 2012, the RO granted entitlement to service connection for right hip arthritis.  As service connection has been established, the issue is resolved and no longer for consideration.  
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  
 
The issue regarding what rating is warranted for left hip arthritis from February 7, 2012 is REMANDED to the AOJ.
 


FINDINGS OF FACT
 
1.  The Veteran's lumbar degenerative disc disease was not manifested by recurring attacks of a severe intervertebral disc syndrome with intermittent relief at any time during the appeal period; and since September 23, 2002, there is no evidence that the disorder has been manifested by incapacitating episodes as that term is defined by regulation.
 
2.  Effective September 14, 2007, the Veteran is entitled to separate ratings for the chronic orthopedic and neurologic manifestations of his lumbar degenerative disc disease.  
 
3.  Effective September 14, 2007, the evidence supports finding mild right sciatic nerve radiculopathy and moderate left sciatic nerve radiculopathy; prior to that date, separate compensable ratings are not warranted.
 
4.  On September 14, 2007, the Veteran's lumbar flexion was limited to 10 degrees.  
 
5.  On February 7, 2012, the Veteran's lumbar flexion was limited to 40 degrees following repetitive motion.  
 
6.  For the period from December 2, 2000 to February 6, 2012, the Veteran's left hip arthritis was not manifested by flexion limited to 30 degrees or a limitation of abduction with motion lost beyond 10 degrees.  
 
 
CONCLUSIONS OF LAW
 
1.  For the period from December 2, 2000 to September 13, 2007, the criteria for a rating greater than 20 percent for lumbar degenerative disc disease were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).
 
2.  For the period beginning September 14, 2007, the criteria for a separate 20 percent rating, and no more, for left lower extremity radiculopathy are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  For the period beginning September 14, 2007, the criteria for a separate 10 percent rating, and no more, for right lower extremity radiculopathy are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.
 
4.  For the period from September 14, 2007 to February 6, 2012, the criteria for a 40 percent rating, and no more, for the orthopedic manifestations of lumbar degenerative disc disease were met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5243.
 
5.  For the period beginning February 7, 2012, the criteria for a 20 percent rating, and no more, for the orthopedic manifestations of lumbar degenerative disc disease are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5243.
 
6.  For the period from December 2, 2000 to February 6, 2012, the criteria for a rating greater than 10 percent for left hip arthritis were not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253 (2015).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
On review, it is unclear whether the claims folder was available for review at the time of the 2012 VA examinations as directed by the February 2010 remand.  Notwithstanding, the examiner provided the necessary findings as concerns the issues decided and the report was responsive to the questions posed.  Thus, the Board finds substantial compliance with the remand instructions.  See Dyment v. Principi, 13 Vet. App. 141 (1999).  As discussed further below, the Board is remanding the issue of what evaluation is warranted for a left hip disorder from February 7, 2012 for an additional examination.  
 
Analysis
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Lumbar degenerative disc disease 
 
In April 2002, VA granted entitlement to service connection for a chronic low back strain and assigned a 10 percent rating effective December 2, 2000 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral strain).  The Veteran disagreed with the rating and perfected this appeal.  
 
In the February 2010 remand, the Board acknowledged that degenerative disc disease with disc bulging at L5-S1 was part of the Veteran's service-connected low back disability.  In October 2012, the RO characterized the lumbar spine disability as "degenerative disc disease L5-S1 (formerly low back strain)" and increased the rating to 20 percent effective December 2, 2000 under the rating criteria for intervertebral disc syndrome in effect at the time of the Veteran's original claim.  The RO also granted entitlement to service connection for left lower extremity radiculopathy and assigned a 20 percent rating, as well as entitlement to service connection for right lower extremity radiculopathy with a 10 percent rating each effective from February 7, 2012.  

While the RO initially rated the Veteran's lumbar spine disorder under Diagnostic Code 5295, they subsequently determined it was more appropriately evaluated as under the Code governing an intervertebral disc syndrome.  The evidence of record documents complaints of radicular pain since service and evaluating as intervertebral disc syndrome appears appropriate.  Under these circumstances, the neurologic symptoms are for consideration during the entirety of the appeal period.  
 
The schedular criteria for rating the spine were amended twice during the appeal period.  First, the rating criteria pertaining to an intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, were amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458  (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  
 
More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings. 
 
Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000; 65 Fed. Reg. 33,422 (2000).
 
Prior to September 2003, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 pertained to a limitation of lumbar motion.  A rating of 10 percent was warranted for a slight limitation of motion of the lumbar spine; a 20 percent rating was warranted for a moderate limitation of the lumbar spine; and a 40 percent rating was warranted for a severe limitation of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).
 
Under Diagnostic Code 5295, a lumbosacral strain was evaluated as noncompensable with slight subjective symptoms only; as 10 percent disabling with characteristic pain on motion; as 20 percent disabling with muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position; and as 40 percent disabling where there was listing of the whole spine to the opposite side, positive Goldwaithe's sign, a marked limitation of forward bending in the standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).
 
Under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).
 
Under the rating criteria in effect prior to September 23, 2002, an intervertebral disc syndrome was evaluated as follows: Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief (60 percent); severe; recurring attacks, with intermittent relief (40 percent); moderate; recurring attacks (20 percent); mild (10 percent); and postoperative, cured (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).
 
Effective September 23, 2002, an intervertebral disc syndrome could be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Section 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

With incapacitating episodes having a total duration of at least six weeks during the past 12 months a 60 percent rating is in order; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months a 40 percent rating is in order; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months a 20 percent rating is in order; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months a 10 percent rating is in order.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  
 
Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine.  Under the revised criteria, an intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.
 
Under the General Rating Formula, the regulations provide for a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a (2015)

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).
 
The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. at Note (1).
 
The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under Diagnostic Codes 5243 is essentially the same as amended in September 2003 under Diagnostic Code 5293 and set forth above.  
 
As concerns the associated neurologic abnormalities of the lower extremities, incomplete paralysis of the sciatic nerve is rated as follows: mild (10 percent); moderate (20 percent); moderately severe (40 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  
 
This case involves a lengthy appeal period with varying findings throughout.  Magnetic resonance imaging (MRI) of the lumbar spine in November 1999 showed mild degenerative disc disease centered at L5-S1 with a small bulge, but no contact of the thecal sac or nerve roots.  Lumbar spine x-rays taken in January 2000 were reported as normal.  An August 2000 narrative summary for medical evaluation board listed a final diagnosis of chronic S-1 radiculopathy due to injury on duty.  
 
An April 2001 record from the Sports Medicine Center indicates the Veteran was seen for lumbar pain.  At that time, she denied pain radiating down into her lower legs.  Physical examination showed no particular area of tenderness and range of motion of the back was completely normal.  Straight leg raising was negative and deep tendon reflexes of the lower extremities were present at 2+.  The impression was lumbar back pain.  
 
A July 2001 physical therapy record shows the Veteran reported no overall improvement with increased symptoms on the left side with mild left leg pain, and a sharp pain to the left buttock and left posterior thigh.  Objectively, straight leg raising was positive with mild pain shooting down the left buttock.  The assessment was low back pain - left buttock/leg pain probably secondary to herniated nucleus pulposus.  

In November 2001, the Veteran complained of low back pain with some radiation to the right calf.  Examination revealed tenderness to palpation at the right L4-5 area with tightness, but lumbar motion and gait were within normal limits.  Straight leg raising tests were negative.  Diagnosis was possible disc bulge at L4-5 and S1.  
 
The Veteran underwent a VA examination in October 2001.  At that time, she reported lower back, hip, thigh and calf pain.  On physical examination, range of motion of the back was full, but there was discomfort with full flexion and when returning to upright with load.  A neurological examination revealed that the appellant's sensation was intact and motor strength was 5+ and symmetric in the lower extremities.  The diagnoses included low back pain.
 
In a December 2001 statement, the Veteran stated she experienced pain to the back, hip and legs that was either constant or manifested as excruciating pain a couple of times per day which left her unable to move for up to two minutes.  She described specific incidents when she had experienced pain and reported that physical therapy had been unsuccessful.  
 
Physical therapy records dated in January 2002 show the Veteran was seen for complaints of chronic low back pain with disc bulge.  She reported intermittent burning pain in her left hip or in calves, but otherwise no radicular symptoms.  Symptoms reportedly increased with bending.  Range of motion of the trunk was within normal limits.  A February 2002 record indicates the Veteran reported a dull back ache that worsened with activity.  She reported occasional shooting pain into both lower extremities, and occasionally into the calves.  She tried physical therapy with no improvement.  Objectively, there was full strength and sensation in the bilateral lower extremities.  The assessment was lumbar degenerative disc disease.  The Veteran subsequently underwent an epidural steroid injection.  Reports dated in March and April 2002 noted pain in the lower lumbar area with radiation in to the bilateral lower extremities.  
 
A March 2003 record noted ongoing back problems especially when lifting.  Objectively, gait was normal.  Lumbar spine range of motion was also normal.  

Pain management clinic notes dated in April 2004 noted that radiologic studies revealed degenerative disc disease at L5-S1 with a left-sided compression of the S1 nerve root.  The record noted that the Veteran had developed associated radiculopathy with bilateral lower extremity pain and weakness from the hips to mid-calves.  Conservative treatment efforts had not offered significant relief and surgery was not recommended at that time.  The examiner noted that reportedly the Veteran's pain was so severe at times  that it kept her from even getting out of bed.  It was not expected that further epidural steroid injections would be of any benefit.  
 
In a VA Form 9 received in April 2004, the Veteran reported her range of motion had significantly decreased.  She reported episodes during which she could barely move and was unable to go to a doctor.  She also reported she was pregnant with an expected delivery date in June.  
 
September 2004 correspondence from an Air Force family practice physician noted that the Veteran had a long history of back pain.  The physician indicated that review of the Veteran's pain journal revealed back pain on 34 of the past 123 days, and that during this period her pain was such that it limited her to 30 degrees or less mobility in her back.  Her journal also revealed that for 23 days during this period her pain restricted all mobility.  Extrapolating from these numbers, she reportedly experienced pain 101 days of the year, with zero mobility 68 days of the year.  
 
The Veteran underwent a VA examination in April 2006.  The report noted that from 2002 to 2004 she was treated in the pain management clinic at a Naval Hospital as a dependent.  She had not received treatment since approximately 2004.  She reported no disabling episodes in the prior 12 months, but had flare-ups every 2-3 days, which resolved in 3-36 hours.  She was presently on no medication and was able to walk up to two miles.  She complained of back and bilateral lower extremity pain with all physical activities.  She reported radiating pain to her right thigh and down to her left foot.  Lying on a flat surface, prolonged standing, sitting and squatting, as well as lifting objects and any jarring motion increased her discomfort.  

On physical examination, she had a normal gait and appeared to have no pain or discomfort.  She had a normal lordotic lumbar curve and no fixed deformities.  Range of motion of the back was greater than normal with flexion from 0 to 95 degrees; extension from 0 to 45 degrees; right lateral bending from 0 to 30 degrees; left lateral bending from 0 to 35 degrees; left lateral rotation from 0 to 70 degrees; and right lateral rotation from 0 to 55 degrees.  Straight leg raising tests were negative to 95 degrees bilaterally.  There was no increased loss of motion after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination. Ankle and knee jerks were +4 bilaterally.  There was no motor loss or any muscle atrophy noted in either lower extremity.  There was tenderness in the midline at the L5-S1 level.  There was no muscle spasm noted.  X-rays of the lumbosacral spine revealed normal bone and joint architecture with no disk space narrowing.  There were no joint degenerative findings noted.  The diagnosis was a chronic back strain.  The examiner stated that he found no clinical or x-ray findings to suggest degenerative disk disease.  The examiner felt the Veteran was experiencing a mild disability from service-connected disability.  This was based on negative clinical findings and negative x-rays, now some nine and a half years following her injury.  
 
The Veteran was seen at a private neurological clinic in August 2006 for evaluation of leg pain and weakness.  On physical examination straight leg raising was negative.  Motor strength was 5/5 in both lower extremities.  She denied any sensory deficits to pinprick or light touch.  Reflexes were 1 bilaterally, 2 at the knees and 1 at the ankles. The impression was a history of L5-S1 disc bulge and chronic back and leg pain, status post trauma.  The Veteran underwent electrodiagnostic studies in October 2006.  The following conclusions and comments were provided: (1) Normal nerve conduction velocity of both lower extremities; (2) evidence of a chronic left S1 radiculopathy with reinnervation, and no active denervation; (3) no evidence of an active radiculopathy on either lower extremity; and (4) clinical correlation advised.  
 
In October 2006, the Board received statements from the Veteran and her spouse.  She expressed disagreement with the findings of the April 2006 VA examiner that she was not limping and that she did not appear to be in pain at the time of her examination.  She also questioned the validity of the examiner's discussion as to evidence of degenerative disc disease in light of her subsequent submission of the November 1999 MRI report.  In a separate statement, her spouse described problems with pain she had experienced during active service and reported that the appellant was now unable to walk three blocks without developing a severe limp.  It was also noted that manipulating stairs, engaging in sexual activities, and sitting for prolonged periods of time were painful to her.  
 
In September 2007, the Veteran was seen at a military family practice clinic for complaints of leg and back pain.  Physical examination revealed lumbosacral spasms.  Flexion and extension were abnormal, to only about 10 degrees without pain.  On neurological examination, strength was reduced, but muscle bulk and tone were normal.  Gait and stance were normal.  Reflexes were: right and left knee jerk +1, right ankle jerk +2, and left ankle jerk +1.  Assessment was lumbar neuritis L5-S1, probably nerve root compression.  
 
The Veteran underwent a VA back examination in February 2012.  The diagnoses were  disc displacement L5-S1, chronic left-sided sciatica, left leg, with altered posture and gait pattern (limp); and recurrent mild sciatica, right leg.  The examiner listed the date of diagnoses as of at least September 21, 2007.  The Veteran reported having daily flare-ups of lower back pain with radiation into the hip regions and into both legs, left greater than right.  She reported limping severely on the left side during flare-ups and needing to drag her extremity.  She cannot bend over.  

On physical examination forward flexion to 50 degrees with pain beginning at 0 degrees; extension was to 15 degrees with pain beginning at 0 degrees; right lateral flexion was to 20 degrees with pain beginning at 0 degrees; left lateral flexion was to 20 degrees with an audible pop at 15 degrees and painful motion beginning at 0 degrees; right lateral rotation was to 30 degrees or greater with pain beginning at 0 degrees; left lateral rotation was to 30 degrees or greater with painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive use testing and post-test forward flexion was to 40 degrees.  There was additional functional impairment due to less movement than normal, pain on movement, and the appellant could not fully burden her left leg and foot.  There was guarding or muscle spasm severe enough to result in an abnormal gait and abnormal spinal contour.  Muscle strength testing was normal and there was no muscle atrophy.  Knee and ankle reflexes were 2+ on the right and 1+ on the left.  Sensory examination was normal and straight leg raising test was negative.  The examiner indicated there was mild right lower extremity radiculopathy.  On the left, it was described as mild constantly and moderate to severe during daily flare-ups.  The Veteran reported experiencing urine incontinence during flare-ups when sneezing.  The examiner stated that there was intervertebral disc syndrome, but that there were no incapacitating episodes over the past twelve months.  

The Veteran submitted her last MRI dated September 21, 2007, which showed a large, broad-based disc protrusion L5-S1 with nerve root compromise to the S1 nerve roots, left greater than right side.  There was no evidence of spondylosis, spondylarthritis, and listhesis.  The Veteran also reported that her lumbar condition had not changed significantly since 2007.  The Veteran worked six and a half hours per day, five days a week.  The examiner remarked, however, that the Veteran was so poorly mobile and apparently in constant pain so that surgical options had to be discussed.  
 
As set forth, the Veteran's lumbar degenerative disc disease is assigned a 20 percent rating from December 2, 2000 to February 7, 2012.  Effective February 7, 2012, she was assigned separate ratings for radiculopathy of the lower extremities.  
 
On review, the Board finds that separate ratings for chronic orthopedic and neurologic manifestations of service-connected lumbar spine disability are warranted from September 14, 2007.  This is based on an outpatient treatment record on that date noting a diagnosis of lumbar neuritis L5-S1 and showing dysfunction on motor examination, reduced strength, and some diminished lower extremity reflexes.  MRI testing the following week confirmed nerve root compromise to the S1 nerve roots.  Additionally, the subsequent 2012 VA examination indicated that the date of diagnosis for chronic left-sided sciatica and recurrent sciatica of the right leg was at least September 2007.  At that time, there was mild radiculopathy on the right and constant mild radiculopathy on the left that was moderate to severe during flare-ups.  The examiner further noted that the Veteran stated her lumbar condition had not changed significantly since 2007.  Resolving reasonable doubt in her favor, those findings existed since September 2007.  

Given the objective findings, as well as the examiner's description of the level of severity, there is no basis for assigning higher ratings for radiculopathy in either the right or left lower extremity since September 2007.  In this regard, the Board acknowledges the examiner's statement that the left lower extremity radiculopathy was moderate to severe during flare-ups.  It was described as constantly mild and the overall disability picture is consistent with a rating for moderate disability.  
 
Having assigned separate ratings for neurological abnormalities as of September 14, 2007, the Board must consider what rating should be assigned for the orthopedic manifestations.  At the time of the September 14, 2007 health record, lumbosacral flexion was only about 10 degrees with pain.  This supports a 40 percent rating under the General Rating Formula.  As of February 7, 2012, however, lumbar spine flexion was to 50 degrees with pain on resting.  Following repetitive use testing, forward flexion was to 40 degrees.  These findings support no more than a 20 percent rating.   
 
For the period prior to September 14, 2007, the Board must consider whether the Veteran was entitled to a rating in excess of 20 percent under any of the applicable rating criteria.  
 
Prior to September 23, 2002, only the former regulations are for consideration.  The Board notes that Diagnostic Code 5293 includes consideration of neurologic manifestations.  On review, the Board finds no basis for assigning a rating in excess of 20 percent for this period under Diagnostic Code 5293.  The Veteran complained of pain radiating in to the lower extremities and she is competent to report this information.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Objectively, however, there was no evidence of nerve root impingement on the 1999 MRI and the evidence generally shows full strength and sensation without significant neurologic findings.   The overall disability picture did not more nearly approximate a severe intervertebral disc syndrome.  
 
Under the criteria revised in September 2002, an intervertebral disc syndrome can be evaluated based on the total duration of incapacitating episodes or by combining the chronic orthopedic and neurologic manifestations.  The Board acknowledges the Veteran's complaints of pain and the need for bed rest, but does not find evidence of incapacitating episodes as defined by regulation at any time during the appeal period.  
 
On review, the Veteran's range of lumbar motion was reported as normal in March 2003, corresponding at most to slight limitation of lumbar motion.  The objective evidence during this period does not show slight incomplete paralysis of the sciatic nerve on either side.  The former criteria remain for consideration and it appears more favorable to continue the 20 percent rating based on moderate invertebral disc syndrome.  
 
For the period from September 26, 2003 to September 14, 2007, the General Rating Formula is also for consideration.  Again, the Board finds that the disability is more favorably evaluated under the former Diagnostic Code 5293 as 20 percent disabling.  In making this determination, the Board has considered whether a higher rating could be established if the orthopedic and neurologic findings were separately evaluated.  
 
The April 2006 VA examination did not document any associated neurologic impairment and nerve conduction studies in October 2006 did not show any active radiculopathy.  Based on these findings, neither extremity would warrant a compensable rating.  As concerns the orthopedic manifestations, the Board acknowledges the August 2004 medical statement which indicated that the Veteran's pain journal showed flexion limited to 30 degrees or less on many days and with complete immobility at times.  While the Veteran is competent to document her pain and perceived limitations, her reports do not outweigh the objective findings which show greater than full range of motion on examination in 2006.  Given the range of motion demonstrated on VA examination in 2006, only a 10 percent rating would be warranted based on painful motion.  
 
In summary, a rating greater than 20 percent is not warranted for the Veteran's lumbar spine disability for the period from December 2, 2000 to September 13, 2007.  For the period beginning September 14, 2007, the Veteran is entitled to separate ratings.  Specifically, a 20 percent rating for left lower extremity radiculopathy and a 10 percent rating for right lower extremity radiculopathy.  As concerns the orthopedic manifestations, a 40 percent rating is assigned from September 14, 2007 and a 20 percent rating from February 7, 2012.  
 
Left hip arthritis 
 
In April 2002, the RO granted entitlement to service connection for left hip pain and assigned a 10 percent rating from December 2, 2000.  The Veteran disagreed with the decision and perfected this appeal.  In October 2012, the RO increased the rating for left hip arthritis to 20 percent effective February 7, 2012, resulting in staged ratings.
 
Limitation of flexion of the thigh is rated as follows: flexion limited to 10 degrees (40 percent); flexion limited to 20 degrees (30 percent); flexion limited to 30 degrees (20 percent); and flexion limited to 45 degrees (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5252.
 
Impairment of the thigh is rated as follows: limitation of abduction of, motion lost beyond 10 degrees (20 percent); limitation of adduction of, cannot cross legs (10 percent); and limitation of rotation of, cannot toe-out more than 15 degrees, affected leg (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5253.
 
The Veteran was seen at a private sports medicine clinic in April 2001.  At that time, she denied any decreased mobility throughout the hip joints.  Passive internal and external rotation of both hips was completely normal.  
 
On VA examination in October 2001, there was full range of left hip motion but there was pain with full flexion.  
 
On VA examination in April 2006, hip extension tests were negative bilaterally and there was no muscle spasm noted.  Left hip motion was as follows:  extension 0 to 40 degrees, adduction 0 to 30 degrees, abduction 0 to 45 degrees, external rotation 0 to 65 degrees, and internal rotation 0 to 45 degrees.  There was no swelling or tenderness and the Veteran was in no apparent pain.  There was no increased loss of motion after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  X-rays of the left hip appeared to have a normal joint appearance, with no deformity of the articular surfaces.  
 
A September 2007 outpatient record noted full hip motion, but pain on motion in internal and external rotation.
 
The Veteran underwent a VA examination on February 7, 2012.  At that time, she reported feeling a dull ache in her left hip and sometimes the pain was more severe.  Left hip flexion was to 110 degrees with pain beginning at 100 degrees.  Left hip extension was greater than 5 degrees with pain beginning at 5 degrees.  Abduction was not lost beyond 10 degrees, but adduction was limited such that the Veteran could not cross her legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Following repetitive use testing, left hip flexion was to 100 degrees.  Post-test extension was 5 degrees or greater.  Post-test abduction was lost beyond 10 degrees.  Post-test adduction was limited such that the Veteran could not cross her legs.  Post-test rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner indicated there was functional loss due to less movement than normal, weakened movement, excess fatigability, and pain on movement.  Muscle strength testing was reduced on the left in flexion, abduction and extension.  There was no ankylosis or malunion or nonunion of the femur.  The examiner noted that the limited hip flexion was significant and the claimant could not cross her legs.  Abduction was also painful.  
 
On review, the criteria for a rating greater than 10 percent for a left hip disorder are not met or more nearly approximated for the period prior to February 7, 2012.  The evidence of record does not show flexion limited to 30 degrees or limitation of abduction with motion lost beyond 10 degrees.  The Board acknowledges the Veteran's complaints of functional impairment due to pain on motion or other factors, but does not find adequate pathology to support a higher rating.  
 
As set forth, a 20 percent rating was assigned from February 7, 2012, based on examination findings showing post-test abduction limited to 10 degrees.  That portion of the appeal period from February 7, 2012 will be discussed in further detail below.  
 
The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-5 (2016).
 
The February 2012 examination indicates that the Veteran was working 6 1/2 hours per day 5 days per week.  The examiner stated that she did not lose days of work within the past 12 months due to her back problems.  A VA memorandum dated in July 2014 suggests the Veteran was "job ready" and had participated in planned employment services.  Under these circumstances, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
 
 
ORDER
 
For the period prior to September 14, 2007, entitlement to a rating greater than 20 percent for degenerative disc disease L5-S1 is denied.
 
For the period beginning September 14, 2007, entitlement to a separate 10 percent rating, and no more, is granted for right lower extremity radiculopathy, subject to the laws and regulations governing the award of monetary benefits.
 
For the period beginning September 14, 2007, entitlement to a separate 20 percent rating, and no more, is granted for left lower extremity radiculopathy, subject to the laws and regulations governing the award of monetary benefits.  
 
For the period from September 14, 2007 to February 6, 2012, entitlement to a 40 percent rating, and no more, for the orthopedic manifestations of degenerative disc disease L5-S1 is granted; and from February 7, 2012, entitlement to a 20 percent rating, and no more is granted, subject to the laws and regulations governing the award of monetary benefits.
 
For the period prior to February 7, 2012, entitlement to a rating greater than 10 percent for a left hip disorder is denied.  
 
 
REMAND
 
As noted, the Veteran underwent a VA hip examination on February 7, 2012.  Given recent case law, the examination does not include all findings necessary to evaluate the current severity of the left hip disability and thus, additional examination is needed.  Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be afforded a VA joint examination to address the current severity of service-connected left hip disorder.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  
 
In accordance with the latest worksheets for rating hip disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the left hip.  As part of the physical examination, the examiner is specifically requested to test the range of motion in both hips in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so.  If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.  
 
A complete rationale for any opinion expressed must be provided.  
 
2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
3.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  
 
4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the question what rating is warranted for a left hip disorder from February 7, 2012?  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


